Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-15-00783-CR

                         EX PARTE Tamara Joy MCCRACKEN

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B14554
                       Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED August 3, 2016.


                                              _____________________________
                                              Karen Angelini, Justice